DETAILED ACTION

    Amendment
Acknowledgement is made of Amendment filed 12-01-21.
Claims 1, 7 and 18 are amended.
Claims 10-17 and 19 are canceled.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US20130140692).
Re Claim 1, Kaneko show and disclose
A method of manufacturing a component carrier, comprising: 
forming a stack (of 10, fig. 28) having electrically conductive layer structures (conductive layers and via conductors, fig. 28) and at least one electrically insulating layer structure (resin layers 12-18, fig. 28); 

arranging a first stiffening structure (12, fig. 28) and a second stiffening structure (18, fig. 28) in opposing surface regions of the stack; and
forming vias (vias in 12, fig. 28) penetrating the first stiffening structure and communicating with the electrically conductive layer structures (fig. 28), wherein the vias are arranged at the one side of the stack and have the smaller pitch (fig. 28).
Re Claim 2, Kaneko show and disclose
The method according to claim 1, wherein at least one of the electrically conductive layer structures (via conductors, fig. 28) extends at least through one of the first and second stiffening structures.
Re Claim 3, Kaneko show and disclose
The method according to claim 1, further comprising: embedding a component (via conductor, fig. 28) in at least one of the stiffening structures.
Re Claim 4, Kaneko show and disclose
The method according to claim 1, wherein an electrically conductive layer structure (via conductors, fig. 28) extends through the stiffening structure in which the component is embedded.
Re Claim 5, Kaneko show and disclose

	Re Claim 6, Kaneko show and disclose
The method according to claim 4, wherein a further component (IC chip 71, fig. 28) is surface mounted on the stiffening structure in which the component is embedded.
Re Claim 8, Kaneko show and disclose
The method according to claim 1, wherein at least one of the stiffening structures is a mold compound (of epoxy resin, [0057]).
Re Claim 9, Kaneko show and disclose
The method according to claim 1, wherein the stiffening structures form part of two electrically insulating layer structures (insulating resin layer 12, 14, 16 and 18, fig. 28).
Re Claim 18, Kaneko show and disclose
The method according to claim 1, further comprising at least one of the following features: the component carrier has at least one component (IC chip 71, fig. 28) surface mounted on and/or embedded in the component carrier, wherein the at least one component is in particular selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a 
wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of a group consisting of copper (copper, [0062]), aluminum, nickel, silver, gold, palladium, and tungsten; 
wherein the electrically insulating layer structure comprises at least one of a group consisting of reinforced or non-reinforced resin (epoxy resin, [0057]), epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based Build-Up Film, polytetrafluoroethylene, a ceramic, and a metal oxide; 
wherein the component carrier is shaped as a plate (fig. 28); 
wherein the component carrier is configured as one of a group consisting of a printed circuit board (wiring substrate, [0076]), a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, in view of Euteneuer et al. (US20070167972).
Re Claim 7, Kaneko show and disclose
The method according to claim 1, wherein the stiffening structures is formed by polymer material (resin material, [0057]),
Kaneko does not disclose
wherein a stiffness of at least one of the stiffening structures formed by polymer material is in a range between 50 and 1500 N-mm².
Euteneuer teaches a device wherein
a stiffness of at least one of the stiffening structures formed by polymer material (a variety of materials including polymers, and various composite materials, [0038]) is in a range between 50 and 1500 N-mm² (a stiffness of about 50-100 N-mm² to impart sufficient lateral stiffness, [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art to use polymer with the same stiffness as taught by Euteneuer in the electronic device of Kaneko, in order to ensure certain stiffness and rigidity of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848